Title: Continental Congress Remarks on the Provisional Peace Treaty, [24 March 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, March 24, 1783]

Mr. Hamilton said that whilst he despised the man who wd. enslave himself to the policy even of our Friends, he could not but lament the overweening readiness which appeared in many, to suspect every thing on that side & to throw themselves into the bosom of our enemies. He urged the necessity of vindicating our public honor by renouncing that concealment to which it was the wish of so many to make us parties.
